Citation Nr: 9915533	
Decision Date: 06/03/99    Archive Date: 06/15/99

DOCKET NO.  97-34 159	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


ATTORNEY FOR THE BOARD

Richard A. Cohn, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1941 to August 
1943.  The appellant is the veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1997 rating decision of 
the Department of Veterans' Affairs (VA) Regional Office in 
Muskogee, Oklahoma (RO) which denied the appellant's claim 
for entitlement to service connection for the cause of the 
veteran's death.


FINDINGS OF FACT

1.  The veteran died on December [redacted] 1993; his Certificate 
of Death lists the immediate cause of death as cardiac arrest 
due to or as a consequence of ischemic heart disease and with 
ventricular tachycardia as an other significant condition.

2.  The veteran was service connected for internal 
derangement of the right knee joint at the time of his death.

3.  There is no competent medical evidence of a causal link 
between the cause of the veteran's death and to either a 
service-connected disability or to in-service tobacco use.

4.  There is no competent medical evidence of a causal link 
between the cause of the veteran's death and nicotine 
dependence causally linked to the veteran's period of active 
service.


CONCLUSION OF LAW

The claim of entitlement to service connection for the cause 
of the veteran's death is not well grounded.  38 U.S.C.A. 
§5107(a) (West 1991).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The claimant asserts that her veteran husband died as a 
result of disability he contracted secondary to decades of 
heavy cigarette smoking.  She bases her claim for service 
connection for the cause of his death on the assertion that 
he began smoking cigarettes while in the Army during World 
War II, and that he was unable to stop until the smoking 
destroyed his health.

A claimant is entitled to service connection for the cause of 
a veteran's death when a disability of service origin caused, 
hastened, or substantially and materially contributed to the 
death.  38 U.S.C.A. § 1310(b) (West 1991); 38 C.F.R. § 3.312 
(1998).  A disability may be service-connected as a principal 
or a contributory cause of death.  38 C.F.R. § 3.312.  A 
principal cause of death is either the immediate or 
underlying cause of death, singly or with another disability, 
or is linked causally thereto.  38 C.F.R. § 3.312(b).  A 
contributory cause of death is one which contributed 
substantially or materially to cause death, or combined with 
another disorder, or aided or assisted to produce death.  38 
C.F.R. § 3.312(c).  Service connection requires competent 
medical evidence if the determinative issue involves medical 
causation.  Epps v. Gober, 126 F.3d 1464, 1468 (1997).

Direct service connection may be available for the cause of a 
veteran's death arising from in-service tobacco use.  38 
U.S.C.A. § 7104(c); VAOPGCPREC 2-93 (January 1993).  
Entitlement to benefits under this analysis is predicated 
upon competent medical evidence showing that a fatal 
disability resulted only from tobacco use during service.  
Therefore, the effect of the veteran's tobacco use before and 
after service is an important consideration in determining 
entitlement to direct service connection.  VAOPGCPREC 2-93 
(June 1993). (Explanation of VAOPGCPREC 2-93 dated January 
1993).  A tobacco use claim also may be entitled to secondary 
service connection.  38 C.F.R. § 3.310(a).  A fatal 
disability attributable to tobacco use subsequent to service 
may be service-connected provided that competent medical 
evidence shows that the veteran contracted a fatal disability 
secondary to nicotine dependence caused by his period of 
active service.  VAOPGCPREC 19-97 (May 1997), 62 Fed. Reg. 
37952, 37954-55 (1997).

The threshold question for the Board, however, is whether the 
veteran has presented a well grounded claim for service 
connection.  A well grounded claim is one that is plausible, 
capable of substantiation or meritorious on its own.  38 
U.S.C.A. § 5107(a); Grivois v. Brown, 6 Vet. App. 136, 140 
(1994); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  
While the claim need not be conclusive it must be accompanied 
by supporting evidence.  Tirpak v. Derwinski, 2 Vet. App. 
609, 611 (1992).  Absent evidence of a well grounded claim 
there is no duty to assist the claimant to develop facts 
pertinent to the claim, which must fail.  Epps v. Gober, 126 
F.3d at 1467-68.

The veteran died on December [redacted] 1993.  His Certificate 
of Death lists cardiac arrest as the immediate cause of death 
due to or as a consequence of ischemic heart disease.  The 
death certificate also lists ventricular tachycardia as 
another significant condition which contributed to death, 
unrelated to the immediate cause of death.  The veteran's 
service medical records (SMRs) include no mention of these 
disorders or that the veteran had become nicotine dependent 
in service.  The SMRs include only a single mention of the 
veteran's smoking in a March 1943 in-service examination 
report noting "moderate tobacco use."  At the time of his 
death the veteran had been service connected since January 
1944 for a derangement of his right knee.

A death summary prepared by a private physician at the time 
of the veteran's death diagnosed the veteran with the 
following: cardiac arrest, presumably secondary to 
ventricular fibrillation and tachycardia; history of 
ventricular tachycardia (sustained); recent stroke; central 
nervous system hypoxia; chronic obstructive pulmonary 
disease; arteriosclerotic peripheral vascular disease with 
prior right amputation below the knee; prior nephrectomy; 
and, asystole.

Also associated with the claims file is a March 1997 letter 
from a private doctor who had been the veteran's attending 
physician from January 1986 to the time of his death.  The 
letter states that throughout their professional relationship 
the veteran had declined to accept the physician's advice to 
stop smoking.  The physician opined that after a history of 
smoking-related disorders (the records of many of which are 
also associated with the claims file) the veteran 
"eventually died of cardiac arrest due to obstructive 
coronary artery disease, which is directly related to 
smoking."  Neither the March 1997 letter nor medical records 
associated with the claims file include a medical opinion to 
the effect that the veteran had incurred nicotine dependence 
causally linked to his period of active service.

The claimant's written statements of March, October and 
December 1997 contend, in essence, that the veteran developed 
nicotine dependence in service where he was provided with 
free cigarettes.  She stated that although he repeatedly 
tried to stop smoking he never succeeded in overcoming a 50 
year two-pack-a-day cigarette habit.  The claimant further 
contends, in essence, that many of the veteran's manifold 
health problems including the ultimate cause of his death 
were the result of nicotine dependence established during 
service and continued until his death.

Notwithstanding the March 1997 medical opinion linking the 
veteran's death to tobacco use the Board finds insufficient 
evidence to support entitlement to service connection for the 
cause of the veteran's death secondary to nicotine 
dependence.  Evidence of record connects the veteran's death 
only with tobacco use.  Except for the claimant's own 
statements there is no competent medical evidence 
establishing that the veteran had developed nicotine 
dependency causally linked to his period of active service.  
See VAOPGCPREC 19-97.  However, because the claimant is a lay 
person with no medical training or expertise her statements 
alone cannot constitute competent evidence to well ground her 
claim.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992) (holding that lay persons are not competent to offer 
medical opinions).

The Board also finds that the cause of the veteran's death is 
not directly linked either to his service-only tobacco use or 
to his service-connected right knee disorder.  The March 1997 
medical opinion does not distinguish between health effects 
of the veteran's less than three years of smoking in service 
from his fifty years of smoking thereafter.  There is no 
other evidence suggesting a direct causal link between the 
veteran's "moderate" in-service tobacco use and his death.  
Similarly the record includes no evidence whatever suggesting 
a direct causal link between a right knee disorder and the 
veteran's death.  Therefore, the Board finds no basis for 
entitlement to service connection for the cause of death 
under a direct analysis either due to tobacco use during 
service or to a service-connected right knee disorder.

Inasmuch as the record is devoid of competent medical 
evidence establishing that the cause of the veteran's death 
was secondary to nicotine dependence causally linked to his 
period of active service, or was directly linked to in-
service tobacco use or to a service-connected disorder, the 
claim for entitlement to service connection is implausible 
and must be denied as not well grounded.

The VA is under no duty to assist the claimant in developing 
additional facts pertinent to her claim because she has 
failed to meet her initial burden of submitting evidence of a 
well-grounded claim for service connection.  See Epps, 126 
F.3d at 1468.  As the Board is not aware of additional 
evidence that might well ground the claim, a duty to notify 
does not arise pursuant to 38 U.S.C.A. § 5103(a).  See 
McKnight v. Gober, 131 F.3d 1483, 1484-1485 (Fed. Cir. 1997).  
Nevertheless, the Board views its discussion as sufficient to 
inform the claimant of the elements necessary to well ground 
her claim and an explanation as to why her current attempt 
fails.


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals


 

